



COURT OF APPEAL FOR ONTARIO

CITATION: Carey v. Carey, 2019 ONCA 729

DATE: 20190919

DOCKET: M50434 (C66897)

Doherty, Harvison Young and
    Thorburn JJ.A.

BETWEEN

Robert
    Carey, Lydia Carey-Patel and David Aello

Applicants (Respondents in Appeal)

and

Douglas Carey, Arthur Carey,
    Jennie Carey and the Office of the Public Guardian and Trustee

Respondents (Respondents in Appeal)

Olando Vinton, for Edward Carey and
    David Carey

Richard Watson, for Robert Carey, Lydia
    Carey-Patel and David Aello

Yonatan Lipetz, for Arthur Carey and
    Douglas Carey

Heard and released orally: September 16, 2019

REASONS FOR DECISION

[1]

We have decided, I may say reluctantly, to grant
    this adjournment. We are prepared to do so in light of the respondents consent
    to the adjournment request made by the appellants.

[2]

The adjournment is granted on the following
    terms.

[3]

Counsel will attend at the office of the Civil
    Appeals Trial Coordinator to obtain a date for the hearing of this appeal. That
    date is peremptory to the appellants (the date has now been set (November 28,
    2019)). The appeal is to take 45 minutes. Thirty minutes for the appellants and
    15 minutes for the respondent.

[4]

The appellants must perfect this appeal in
    accordance with the rules within 21 days of today. The respondent must file the
    respondents factum within 10 days of the receipt of the appellants perfected
    appeal.

[5]

We award costs to the respondent of todays
    appearance in the amount of $1,500, payable by the appellants and payable
    within 21 days.

[6]

If counsel have any problems complying with any
    of the terms set out above, or meeting any of the deadlines, they must arrange
    a case management conference call with me. The failure to comply with any part
    of this order, including the costs order, may result in the dismissal of this
    appeal as an abandoned appeal.

Doherty
    J.A.

Harvison
    Young J.A.

J.
    Thorburn J.A.


